LOAN AGREEMENT


THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of October
30th 2008, by and among, the undersigned,


ALGATEC SOLAR AG, a German stock corporation (Aktiengesellschaft) organized
under the laws of Germany, registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Cottbus under registration
number HRB 8146 CB and having its registered office in Röderland, Germany
(herein called the “Company”); and


ALGATEC EQUITY PARTNERS, L.P., a limited partnership organized under the laws of
the State of Delaware, U.S.A., having principal place of business at 25,
Highland Boulevard, Dix Hill, New York, 11746, USA (the “Partnership”) (the
Company and the Partnership herein collectively referred to as the “Parties” and
each as a “Party”)


Recitals


WHEREAS, this Agreement is entered into in connection with a Share Purchase
Agreement dated as of the date hereof by and among the Company, Roland Richter,
Esq.,( as trustee for Mr. Rainer Ruschke), Mr. Ullrich Janks, Dr. Stefan Malik,
Mr. Andre Freud and the Partnership (as from time to time amended, the “Share
Purchase Agreement”). All capitalized terms not separately defined in this
Agreement, shall have the same meanings as defined in the Share Purchase
Agreement.


WHEREAS, under the Share Purchase Agreement, and subject to the terms and
conditions set forth herein and therein, the Partnership has undertaken to grant
the Company a loan (the “Loan”) in the principal amount of Two Million Euros
(€2,000,000).


NOW, THEREFORE, the Parties hereto agree as follows:


1. The Loan.


(a) The Partnership agrees to lend to the Company and the Company agrees to
borrow from the Partnership the principal amount of Two Million Euros
(€2,000,000) (the “Principal Amount”) and the Company, in each case subject to
the condition precedent (aufschiebende Bedingung) that the First Closing (as
defined under the Share Purchase Agreement) has occurred.


(b) The Principal Amount shall be paid out in Euros to the Company by wire
transfer of immediately available funds free of bank and other charges, to be
received (Wertstellung) at the latest on November 30, 2008, to the following
bank account: [Note L&W to Algatec: Please provide account details.]
 

--------------------------------------------------------------------------------



2. Interest. Interest shall accrue on the outstanding balance of the Loan at the
rate of six percent (6%) per annum (computed on the basis on the basis of the
actual number of days elapsed of a 360-day year) from and including the date of
receipt of the Principal Amount by the Company until (and excluding) the date of
repayment of the Loan. Such interest shall be due and payable in full on the
Maturity Date.


3. Maturity Date.


(a) The Company shall (subject to the substitution right set forth in Section [
] below) repay the outstanding amount of the Loan (i.e., any outstanding portion
of the Principal Amount together with any accrued interest) on a date (the
“Maturity Date”) which shall be the earlier to occur of (a) December 31, 2011,
or (b) the consummation of the “Algatec Financing” as hereinafter defined.


(b) Repayment of the Loan shall be made in Euros by wire transfer of immediately
available funds, free of bank and other charges, to the attorneys’ client trust
escrow account of Hodgson Russ LLP, set forth below:


The Hodgson Russ LLP wire instructions for its client’s trust account. Please
note that for foreign wires the swift code should be used, because it speeds up
the receiving of the foreign wire.


Bank - Manufacturers and Traders Trust Company
Buffalo New York
ABA  #022000046
Account Name- Hodgson Russ LLP
Client’s Trust Account Number #103143
Foreign Wire - M & T Swift Code MANTUS33
Wire Reference - Algatec Equity Partners L.P. (054436.00003)
Wire Contact: Sandy Pulli Ext. (001) 716-848-1378
 
4. Prepayment.  The Company shall have the right, but not the obligation, to
prepay all or any portion of the, prior to the Maturity Date without premium or
penalty.


5. Events of Default. An “Event of Default” under this Agreement shall exist if
any of the following conditions or events shall occur and be continuing:


a. The Company defaults in the payment of the outstanding Principal Amount or
any interest thereon when the same become due and payable on the Maturity Date
and such default has not been cured within twenty (20) Business Days; or


b. The Management Stockholders are in breach or violation in any material
respect any of their covenants and agreements contained in the Share Purchase
Agreement and such default has not been cured for twenty (20) Business Days
after written notice of default is given to the Company; or


- 2 -

--------------------------------------------------------------------------------



c. any representation or warranty made by the Management Stockholders in the
Share Purchase Agreement have been false or incorrect in any material respect on
the date as of which made, and such condition, if capable of being cured, has
not been cured for twenty (20) Business Days after written notice of default is
given to the Company; or


d. the Company (i) is generally not paying, or admits in writing its inability
to pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) is adjudicated as insolvent or to be
liquidated, or (iv) takes corporate action for the purpose of any of the
foregoing; or


e. a court or governmental authority of competent jurisdiction enters an order
appointing, without consent of the Company, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of any of the Corporations, or any such petition shall be filed
against the Company and such petition shall not be dismissed within sixty (60)
days.


6. Remedies on Default


a. Acceleration.


(i) If an Event of Default described in paragraph (e) or (f) of Section 5 (other
than an Event of Default described in clause (i) of paragraph (e) or described
in clause (iv) of paragraph (e) by virtue of the fact that such clause
encompasses clause (i) of paragraph (e)) has occurred, the outstanding amount of
the Loan (i.e., any outstanding portion of the Principal Amount together with
any unpaid accrued interest) shall automatically become immediately due and
payable.


(ii) If any other Event of Default has occurred and is continuing, the
Partnership may at any time at its option, by notice to the Company, declare the
Loan (i.e., any outstanding portion of the Principal Amount together with any
unpaid accrued interest) to be immediately due and payable.


(iii) Upon the Loan (i.e., any outstanding portion of the Principal Amount
together with any accrued interest) becoming due and payable under this Section
6(a), whether automatically or by declaration (a “Default”), it will forthwith
mature and the entire unpaid amount of the Loan (i.e., any outstanding portion
of the Principal Amount together with any unpaid accrued interest) shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.


- 3 -

--------------------------------------------------------------------------------



d. No Waivers or Election of Remedies, Expenses, Etc. No course of dealing and
no delay on the part of the Partnership in exercising any right, power or remedy
shall operate as a waiver thereof or otherwise prejudice the Partnership's
rights, powers or remedies, unless the contrary is specifically stated. No
right, power or remedy conferred by this Agreement shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.


7. Substitution Right.


a. In the event (and only in the event) that the Algatec Financing shall not be
consummated prior to December 31, 2011, the Company shall have the right, but
not the obligation, to request, by giving written notice (the “Substitution
Request”) to the Partnership within thirty (30) Business Days prior to December
31, 2011, to request that the Partnership (at the Company’s election) either
waives the Loan or contributes (einlegen) the Loan (i.e., any outstanding
portion of the Principal Amount together with any unpaid accrued interest) into
the Company, in exchange for either the issuance by the Company or the sale and
assignment by the shareholders of the Company (other than the Partnership) to
the Partnership, in each case, for that number of the ordinary shares in the
Company (the “Substitute Shares”) that, when taken together with and added to
the number of shares issued to the Partnership under the Share Purchase
Agreement, shall represent a total of 75% of the registered capital in the
Company at the time of the issuance of the Substitute Shares, subject to
reduction of such percentage in the event of a prior share capital increase in
the Company approved by the Management Stockholders and the Partnership and in
which the Partnership shall not participate.


b. The Substitution Request shall be accompanied by a binding written offer of
those shareholders of the Company which are offering to sell the Substitute
Shares to the Partnership. Such offer shall provide for (i) the number of
Substitute Shares being offered to be sold by the respective shareholder, (ii)
the purchase price for the Substitute Shares (which shall be equal to their
nominal amount (€.01 per share), and (iii) for no representations and warranties
by such shareholder other than representations and warranties to the effect that
(x) such shareholder is the sole legal and beneficial owner of the Substitute
Shares offered to be sold by him, (y) that such shares are fully paid-up and
validly issued and (z) are free and clear of any third party rights.


c. Following receipt of a Substitution Request which is accompanied by such
binding written offer, the Partnership, shall accept the offer to acquire the
Substitute Shares, shall no longer be entitled to request repayment of the Loan
(i.e., any outstanding portion of the Principal Amount and any unpaid accrued
interest) and shall enter into such agreements with the Company as may be
required to (at the Company’s election) waive repayment of the Loan or
contribute it to the Company (provided that if the Partnership refuses to enter
into such agreements it shall be deemed, for all purposes, to have waived
repayment of the Loan upon delivery to the Partnership of the Substitute
Shares).


- 4 -

--------------------------------------------------------------------------------



8. Assignments. Neither Party may not assign, delegate or otherwise transfer any
right, claim or obligation it may have under this Agreement without the other
Party’s written consent.


9. Applicable Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the Parties shall be governed by, the laws of the
Germany excluding choice-of-law that would require the application of the laws
of a different jurisdiction other than such State.


10. Jurisdiction. For any dispute, controversy or claim arising from or in
connection with this Agreement or its the competent courts in Frankfurt am Main
shall have exclusive jurisdiction. The Partnership hereby consents to the
personal jurisdiction of such courts and shall subject itself to such personal
jurisdiction. Any action, suit or proceeding relating to such matters shall be
commenced, pursued, defended and resolved only in such courts and any
appropriate appellate court having jurisdiction to hear an appeal from any
judgment entered in such courts. The Partnership irrevocably waives the defense
of an inconvenient forum to the maintenance of such suit or proceeding.


11. Facsimile Signatures. This Note may be executed by facsimile signature which
shall, for all purposes be deemed to be as legally valid and binding upon the
Company as a ribbon original signature.


12. Severability. Should any provision of this Agreement be or become, or be
deemed to be or become, invalid or unenforceable as a whole or in part, the
validity and enforceability of the remaining provisions shall not be affected
thereby. Any such invalid or unenforceable provision shall, to the extent
permitted by law, be deemed replaced by such valid and enforceable provision as
comes closest to the economic intent and purpose of such invalid or
unenforceable provision. The same shall apply in the event that this Agreement
contains any gaps (Vertragslücken).



the balance of this instrument is intentionally left blank - signature page
follows

- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed and delivered this Loan Agreement
as of the date and year first above written.


ALGATEC SOLAR AG


By:
/s/ Rainer Ruschke
 
Name:
Rainer Ruschke,
 
Title:
President and Chief Executive Officer
 



ALGATEC EQUITY PARTNERS, L.P.
 
By:
Algatec Management LLC
   
(General Partner)
         
By:
/s/ Robert M. Rubin
     
Name: 
Robert M. Rubin,
     
Title:
Managing Member
 

 
- 6 -

--------------------------------------------------------------------------------

